DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For purposes of examination, Examiner interprets “wherein a thickness of the base is configured to be larger than a skin depth of wavelength of an incidental light” to mean “wherein a thickness of the base is configured to be larger than a wavelength of an incidental light.”  Likewise, “2 skin depths to 3 skin depths” is interpreted to mean “2 to 3 times a wavelength of an incidental light.”

Claim Objections
Claims 1 and 13 are objected to for apparent misspelling in the claims.
With respect to claims 1 and 13, “pasmonic” should be “plasmonic.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 3, 6, 8, and 10, it is not at all clear what is meant by “a skin depth of wavelength of the incidental light” (claims 1, 6, and 8) or “2 skin depths to 3 skin depths” (claims 3 and 10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kidishev (US 2018/0329115) (compare Figs 1-4 of Kildishev with Figs. 1-4 of the instant application) (showing identical figures for the identically disclosed “metamaterial device”) (see also paragraphs [0022]-[0024], [0027], and [0028] of Kildishev) (disclosing the identically claimed method of making a metamaterial device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771